DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 08/08/2022 which has been entered. Claims 1, 11 and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 11 and 20 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al (2009/0190736 A1) in view of Schuh (2005/0273510 A1).
As per Claim 1, Bertin teaches a method for changing moderators of a meeting invite, the method comprising: in a meeting control system: after sending a first meeting invite to two or more participants included in the first meeting invite, receiving a first request to change a moderator of the first meeting invite (Figure 1 – References 10, 14, 16 and 18; Figure 4 – Reference 410 and 425; Page 1, Paragraphs [0017] – [0021]; Page 2, Paragraph [0029]; Page 4, Paragraphs [0043], [0044], [0047] and [0048]).
(Note: In paragraphs [0017] – [0021], Bertin describes a conferencing system including a conference server, a communication network, gateways, a plurality of mobile communication devices, a personal computer and a plurality of POTS devices. In paragraph [0029], Bertin describes the modification or pre-schedules/reserved conferences through the transmission of session initiation protocol [SIP] requests containing XML documents representing conference information that is to be changed/deleted)
(Note: In paragraph [0043] and [0044], Bertin describes the modification of an existing reserved conference where a conference control client updates the XML conference information document and generated a new SIP INVITE request [i.e. SIP re-INVITE message] containing the modified XML conference information. In paragraph [0047], Bertin describes a SIP re-INVITE that contains information about the modified conference call [e.g. new identity and contact details of participants, the host [i.e. new moderator who is replacing original moderator])
Bertin does not teach wherein the two or more participants include a first moderator indicated for the first meeting invite. However, Schuh teaches wherein the two or more participants include a first moderator indicated for the first meeting invite (Figure 2 – References 202, 206, 212, 212A and 218a-n; Page 2, Paragraph [0024]). 
(Note: In paragraph [0024], Schuh describes moderator permissions and alternate moderator permissions that define and provide designated personnel conference control functions – scheduling, participant management, ability to send conference invitations, reminders, ability to start/adjourn conference, admit or exclude participants, designate a presenter, etc. Additionally, a moderator may designate one or more alternate/backup moderators and specify their level of control over conference features)
The combination of Bertin and Schuh teaches in response to determining that the first request is associated with a user allowed to change the moderators of the first meeting invite, modifying the first meeting invite to indicate a second moderator for the first meeting invite; and including the second moderator in the two or more participants (Bertin: Figure 1 – References 10, 14, 16 and 18; Figure 4 – Reference 410 and 425; Page 1, Paragraphs [0017] – [0021]; Page 2, Paragraph [0029]; Page 4, Paragraphs [0043], [0044], [0047] and [0048]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bertin with the method taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 2 and 12, the combination of Bertin and Schuh teaches synchronizing the first meeting invite with endpoints of the two or more participants as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Bertin with the method and apparatus taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 3 and 13, the combination of Bertin and Schuh teaches notifying the two or more participants about the second moderator as described in Claim 1. (Note: The updating of the meeting invites are distributed to all of the members in the group distribution list) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Bertin with the method and apparatus taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 4 and 14, the combination of Bertin and Schuh teaches establishing a first communication session between respective endpoints of the two or more participants (Schuh: Page 2, Paragraphs [0026] and [0028]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Bertin with the method and apparatus taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 5 and 15, the combination of Bertin and Schuh teaches after modifying the first meeting invite, removing the first moderator from the two or more participants of the first meeting invite (Schuh: Page 2, Paragraph [0019]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Bertin with the method and apparatus taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 6 and 16, the combination of Bertin and Schuh teaches wherein, after modifying the first meeting invite, the first meeting invite indicates both the first moderator and the second moderator are the moderators for the first meeting invite (Schuh: Page 2, Paragraphs [0016], [0017] and [0024]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Bertin with the method and apparatus taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 8 and 18, the combination of Bertin and Schuh teaches providing moderator-level permissions for accessing the first meeting invite to the second moderator (Schuh: Page 2, Paragraph [0024]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Bertin with the method and apparatus taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claims 9 and 19, the combination of Bertin and Schuh teaches wherein the user is the first moderator (Schuh: Page 2, Paragraph [0024]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Bertin with the method and apparatus taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claim 10, the combination of Bertin and Schuh teaches wherein the user is not one of the two or more participants (Schuh: Page 2, Paragraph [0019]). (Note: the original moderator is stepping down/unable to participate and names an alternate moderator)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bertin with the method taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claim 11, the combination of Bertin and Schuh teaches a method as described in Claim 1. Bertin also teaches one or more computer readable storage media (Page 1, Paragraphs [0020] and [0021]); a processing system operatively coupled with the one or more computer readable storage media (Page 1, Paragraphs [0019] and [0022]); and program instructions stored on the one or more computer readable storage media (Bertin: Page 1, Paragraphs [0020] and [0021]; Schuh: Page 1, Paragraph [0010]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Bertin with the apparatus taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
As per Claim 20, the combination of Bertin and Schuh teaches a method and one or more computer readable storage media having program instructions stored thereon as described in Claims 1 and 11. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and computer readable storage media taught by Bertin with the method and computer readable storage media taught by Schuh to provide a simplified mechanism by which an organizer may designate a proxy who is able to assume responsibility and grant the necessary permission level to perform administrative functions for a scheduled meeting.
Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al (2009/0190736 A1) in view of Schuh (2005/0273510 A1) as applied to Claims 1 and 11 above, and further in view of Karunamuni et al (2013/0305164 A1).
As per Claims 7 and 17, The combination of Bertin and Schuh teaches the method and apparatus of Claims 1 and 11; but does not teach before modifying the first meeting invite, receiving confirmation of the first request from the second moderator. However, Karunamuni teaches before modifying the first meeting invite, receiving confirmation of the first request from the second moderator (Read Receipt: Page 1, Paragraph [0017]; Page 2, Paragraph [0020]). (Note: Prior to modifying a message indicating that a secondary party will be acting as a new monitor it would only be logical that the original monitor would have to confirm that the targeted party will be attending the conference call)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Bertin and Schuh with the method and apparatus as taught by Karunamuni to inform senders of messages of whether or not the delivered message has been read by the targeted party so that the message sender can know if it is necessary for the message sender to attempt to reach the targeted party by an alternate means of communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamilton, II et al (2004/0010548 A1), TESSLER (2018/0165656 A1), Lucey et al (8,364,133 B1), Kim et al (2014/0122600 A1), Putterman et al (2014/0200940 A1), Singh et al (2017/0126755 A1), and Boyd (2009/0222519 A1). Each of these describes systems and methods of scheduling and implementing scheduled meetings and/or conference calls.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652